t c memo united_states tax_court joseph m and sybil g kawal petitioners v commissioner of internal revenue respondent docket no filed date joseph m kawal pro_se rosemarie d camacho for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciency in addition to and accuracy-related_penalty on petition- ers' income_tax year deficiency dollar_figure addition_to_tax sec_6651 dollar_figure accuracy-related_penalty sec_6662 dollar_figure the issues for decision are do petitioners have unreported income for we hold that they do to the extent stated herein are petitioners liable for self-employment_tax under sec_1401 we hold that they are to the extent stated herein are petitioners liable for the addition_to_tax under sec_6651 we hold that they are to the extent stated herein are petitioners liable for the accuracy-related_penalty under sec_6662 we hold that they are to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found petitioners resided in hollis new york at the time the petition was filed although petitioners did not request an extension of time within which to file their federal_income_tax return for they filed a joint u s individual_income_tax_return for that year return on date petitioners reported dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure of income in their return reported income the reported income consisted of dollar_figure of income from petitioner joseph m kawal's part-time work for linden lumber and home center linden lumber dollar_figure of income from petitioner sybil g kawal's work for best care agency best care and dollar_figure of interest_income during linden lumber paid petitioner joseph m kawal in cash and best care paid petitioner sybil g kawal by check during petitioner joseph m kawal2 also worked part- time for jimmy messenger service inc jms a delivery service owned and operated at all relevant times by mr jimmy mahabir a k a malcolm mahabir mr mahabir for which petitioner had begun working in at a time when he was an unemployed illegal alien during petitioner worked for jm sec_2 to hours during the evenings evenings a week took no vacations and no holidays and earned dollar_figure a week from jms jms compensa- tion during petitioners maintained a checking account at manufacturers hanover bank checking account which was in the name of petitioner and to which petitioners had sole access during that year petitioners made deposits into the checking account that totaled dollar_figure bank_deposits during petitioners did not usually deposit into the checking account any hereinafter references to petitioner in the singular are to petitioner joseph m kawal of the income that petitioner received from linden lumber during that year generally the amounts of the deposits into the checking account varied and the timing of those deposits was neither consistent nor regular to illustrate the bank state- ments for the checking account bank statements for september and date showed the following deposits date of deposit amount of deposit date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure when petitioner began working for jms in pursuant to an arrangement that mr mahabir had with him mr mahabir's arrangement petitioner received checks from jms jms checks in amounts that exceeded the amount of compensation to which he was entitled for his part-time work there under that arrangement in and throughout the period during which petitioner did not have a bank account petitioner cashed the jms checks at linden lumber retained an amount equal to his jms compensation and used the balance ie the excess of each jms check over the amount of petitioner's jms compensation which excess is herein- after referred to as mr mahabir's money for the benefit of mr mahabir his family and or certain of mr mahabir's acquain- tances by inter alia returning it to mr mahabir and or his family in the form of checks or cash paying grocery bills for which mr mahabir and or his family were or agreed to be responsible and paying other people to whom mr mahabir owed money sometime after when petitioner opened the checking account he began depositing the jms checks into that account instead of cashing them at linden lumber however in all other respects mr mahabir's arrangement with petitioner continued through when petitioner obtained a social_security_number social_security_number in either or he asked mr mahabir to use it but mr mahabir would not do so around or petitioner who was concerned that he was depositing mr mahabir's money into petitioners' checking account and using it on behalf of mr mahabir his family and or certain of mr mahabir's acquaintances and who believed that mr mahabir would fire him if he refused to continue complying with mr mahabir's arrangement raised his concerns with mr mahabir and informed him that he wanted to discontinue mr mahabir's arrangement at that point mr mahabir fired him jms prepared a form 1099-misc form_1099 that showed that joseph kawal received dollar_figure in nonemployee compensation from jms during the social_security_number shown on the form_1099 is not the social_security_number of petitioner opinion petitioners bear the burden of proving that respondent's determinations in the notice_of_deficiency are erroneous rule a 290_us_111 unreported income the parties agree that during petitioner received compensation from jms which he did not report in petitioners' return in an amount equal to at least dollar_figure a week or dollar_figure for that year their dispute is whether during petitioner received more than dollar_figure in compensation from jms while acknowledging that during he received more than dollar_figure from jms petitioner contends that the amount that he received in excess of dollar_figure belonged to mr mahabir and that pursuant to mr mahabir's arrangement petitioner was required to use such excess for the benefit of mr mahabir his family and or certain of mr mahabir's acquaintances respondent contends that the form_1099 as well as petitioners’ bank statements shows that petitioner was permitted to retain for his benefit all money received from jms during our resolution of this case depends upon our assessment of the credibility of the following witnesses who testified pincite petitioners reported in their return all income received from linden lumber and best care trial petitioner kenny jaimungal mr jaimungal mr mahabir his wife germaine mahabir mrs mahabir and his son jason mahabir jason mahabir we do not question the general credibility of either petitioner or mr jaimungal however we have serious questions about the general credibility of mr mahabir mrs mahabir and jason mahabir we believed petitioner's testimony and have found as facts that during petitioner worked at jm sec_2 to hours during the evenings evenings a week for which he was paid dollar_figure a week mr jaimungal's testimony corroborated petitioner's testimony with respect to the number of hours during that petitioner worked each evening for jms we did not believe the testimony of mr mahabir or his son5 that during petitioner was required to be available to make deliveries for jms from approximately p m to a m each day ie he was required to be on call nor did we believe the testimony of mr mahabir that petitioner was compensated in the amount of dollar_figure during for being on call during those times in this connection mr mahabir testified that as the owner of jms he typically had income of about dollar_figure a year we are incredulous that jms paid petitioner dollar_figure in compensa- petitioner sybil g kawal was present during the trial but she did not testify the testimony of mrs mahabir was completely evasive vague and unreliable tion during when mr mahabir the owner of jms had annual income from that business of only about dollar_figure if as mr mahabir and his son jason mahabir testified petitioner was required during to be on call on a regular basis for hours a day days a week we presume that he would have been paid at regular intervals in equal amounts for those services however petitioners' bank statements for showed that generally the amounts of the deposits into the checking account varied and the timing of those deposits was neither consistent nor regular we also note that there is documentary_evidence in the record that petitioner used mr mahabir's money for the benefit of mr mahabir and his family for example the record contains a check written by petitioner and endorsed by mrs mahabir the record also contains two checks each in an amount in excess of dollar_figure that were payable to s b west indian grocery store and that petitioner testified and we have found as facts were used to pay grocery bills for which mr mahabir and or his family were or agreed to be responsible based on the entire record before us we find that during petitioner received compensation_for his part-time work at jms in the amount of dollar_figure a week that petitioners did not report as compensation in their return accordingly petitioners have unreported income from jms for of dollar_figure self-employment_tax respondent determined that the income that petitioner received from jms during is self-employment_income and that petitioners are liable for self-employment_tax on that income under sec_1401 and sec_1402 except for the amount of compensa- tion that petitioner received from jms during petitioners do not contest respondent's determination under sec_1401 and sec_1402 on the record before us we find that petitioners are liable for for self-employment_tax on dollar_figure of income from jms that they did not report in their return sec_6651 respondent determined that petitioners are liable for for the addition_to_tax under sec_6651 for failing to file timely their return except for the amount of compen- sation that petitioner received from jms during petitioners do not contest respondent's determination under sec_6651 on the record before us we find that petitioners are liable for under sec_6651 for the addition to the tax attributable to dollar_figure of income from jms that they did not report in their return sec_6662 respondent determined that petitioners are liable for for the accuracy-related_penalty under sec_6662 because petitioners were negligent in failing to report petitioner's income from jms except for the amount of the compensation that petitioner received from jms during petitioners do not contest respondent's determination under sec_6662 on the record before us we find that petitioners are liable for under sec_6662 for the accuracy-related_penalty on the underpayment_of_tax attributable to dollar_figure of income from jms that petitioners did not report in their return to reflect the foregoing decision will be entered under rule
